UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1185



BRUCE L. HOFFMAN,

                                              Plaintiff - Appellant,

          versus


ROBIN C. AUBE-WARREN; JAMES HICKEY; UNITED
STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-96-307-1)


Submitted:   July 8, 1999                   Decided:   July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce L. Hoffman, Appellant Pro Se. Clifford Carson Marshall, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bruce L. Hoffman appeals the district court’s order dismissing

his civil action.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       See Hoffman v. Aube-Warren, No.

CA-96-307-1 (W.D.N.C. Dec. 8, 1998).      We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                              AFFIRMED




                                   2